Citation Nr: 1129001	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  09-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial disability evaluation higher than 10 percent for low back sprain.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 2005 to November 2005, and from April 2006 to August 2007, with subsequent periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The rating decision granted service connection for low back sprain and assigned an initial 10 percent rating.  

The Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

First, it appears that additional relevant medical treatment records may exist which have not been obtained.  In this regard, the most recent VA treatment records contained in the claims file are dated in August 2008.  An attempt should be made to obtain records from the three year period since that time.  

Second, the record shows that the Veteran was scheduled for a VA spine examination on August 20, 2010.  The record indicates that he failed to report for the examination.  In a July 29, 2010 letter, the AMC informed the Veteran that the nearest VA medical facility would schedule him for an examination and that the medical facility would notify him of the date, time, and place of the examination.  However, the notification letter from the VA medical facility has not been associated with the claims file and there is no other evidence of record to show that the notice was ever sent, or if it was sent, which address it was sent to.  Accordingly, the Board cannot determine whether the notification letter was properly sent to the Veteran's last known address, if it was sent at all.  The Board notes that in general "there is no requirement for that document to be contained in the record for the presumption of regularity to apply." Khyn v. Shinseki, 23 Vet. App. 335, 338 (2010).  Nevertheless, in the present case, the Veteran changed address during the course of his appeal.  His substantive appeal statement dated in January 2009 contains a different mailing address than on prior correspondence.  This raises the possibility that his examination notice could have been sent to the prior address.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all VA treatment records dated from August 2008.  

2.  The RO must schedule the Veteran for a VA examination to determine the current severity of his low back sprain.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected low back sprain.  

The examiner should report all signs and symptoms necessary for rating the Veteran's back disability, including ranges of motion of the thoracolumbar spine and repetitive motion testing, and a statement as to whether the Veteran has muscle spasm, guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should further address the effect of the Veteran's service-connected low back sprain on his employability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  The RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158 , 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


